COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Estate of Joshua           §             No.08-22-00028-CV
  Daniel Tovar, Deceased,
                                                  §               Appeal from the
                       Appellant.
                                                  §              Probate Court No.1

                                                  §           of El Paso County, Texas

                                                  §            (TC# 2021-CPR01440)

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until October 11, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alexander V. Neill, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before October 11, 2022.

       IT IS SO ORDERED this 9th day of September, 2022.


                                                  PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.